Mount, J.
(dissenting) — To my mind important facts are omitted from the statement of the case made in the maj ority opinion. At the time the insured disappeared he left a deed transferring all his property to the name of his wife. He did not state to what mines, or with whom, he was going, *127although he had ample opportunity to do both. This is an action upon a contract of insurance. Before the appellant can recover, she must show that the insured is dead, and also that he died while the policy was in force. The policy was allowed to lapse after the insured had been gone for two years. It is the rule that a presumption of death follows after an absence of seven years, under certain conditions; but under the conditions shown in this case I do not think there can be any presumption that the insured died within the two years following his disappearance, or that he is now dead. He deliberately disappeared after making over all his property to his wife, and without making known to his relatives where or with whom he was going, and therefore under circumstances which show that in all probability he is still alive.
I think the judgment should be affirmed, and therefore dissent.
Chadwick, J., concurs with Mount, J.